198 Pa. Super. 85 (1962)
Commonwealth ex rel. Marshall, Appellant,
v.
Maroney.
Superior Court of Pennsylvania.
Submitted April 11, 1962.
June 13, 1962.
*86 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Ernest Marshall, appellant, in propria persona.
William Claney Smith, Assistant District Attorney, and Edward C. Boyle, District Attorney, for appellee.
OPINION BY RHODES, P.J., June 13, 1962:
Relator was indicted in the Court of Quarter Sessions of Allegheny County, No. 181, September Sessions, 1959, on a charge of possession of, and dealing in, narcotics. Being represented by counsel, relator entered a plea of guilty to the indictment and was sentenced on November 2, 1959, to a term of not less than two and one-half years nor more than five years in the Western State Penitentiary.[1] His petition for writ of habeas corpus filed in the court below was dismissed, without hearing, on January 10, 1962, by Judge VAN DER VOORT. Relator has appealed.
*87 On appeal relator objects to an alleged illegal search and seizure of narcotics found in his possession. Since a plea of guilty had been entered, evidence normally used to obtain a conviction is not in issue, nor can such matter, under these circumstances, be raised by habeas corpus. Com. ex rel. Bollinger v. Myers, 185 Pa. Super. 160, 162, 137 A.2d 843; Com. ex rel. Sickler v. Myers, 188 Pa. Super. 541, 543, 149 A.2d 178; Com. ex rel. Peiffer v. Banmiller, 193 Pa. Super. 480, 166 A.2d 324. The guilty plea obviated the necessity of a trial; hence, no question of a trial or conviction based on illegal evidence obtained through a possibly unreasonable search and seizure arises or is involved. The statement of the Supreme Court of the United States, in an analogous situation, in Townsend v. Burke, 334 U.S. 736, 738, 68 S. Ct. 1252, 92 L. Ed. 1690, 1692, applies equally here: "In this present case no confession was used because the plea of guilty in open court dispensed with proof of the crime." See Com. ex rel. Roberts v. Keenan, 170 Pa. Super. 282, 289, 85 A.2d 678. Cf. Com. ex rel. Miller v. Myers, 187 Pa. Super. 565, 567, 146 A.2d 145.
The order is affirmed.
NOTES
[1]  Now State Correctional Institution at Pittsburgh. Act of October 22, 1959, P.L. 1356.